DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 16 July 2021. These amended claims and remarks are the claims and remarks being referred to in the instant Office Action.

Response to Arguments
Applicant’s arguments with respect to Claims 1 – 5, 7, 8, 10 – 13, and 15 have been fully considered and are persuasive.  The 103 Rejection of the aforementioned claims has been withdrawn. 

Allowable Subject Matter
Claims 1 – 5, 7, 8, 10 – 13, and 15 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art fails to anticipate or render obvious an unbalance detection device for detecting unbalance of a rotor of a turbo-cartridge, the unbalance detection device comprising: a sound pressure sensor capable of detecting vibration upon rotation of the rotor by contactlessly measuring a sound pressure generated from vibration upon rotation of the rotor, and wherein the sound pressure sensor is configured to directly face a sensing surface, the sensing surface having a flat surface formed on the bearing housing, the sensing surface disposed such that a normal direction of an opening plane of the oil supply port and a normal direction of the sensing surface are the same, in combination with the recited claim limitations. The features are critical to the applicant’s invention as they allow for improving imbalance 
Regarding Claim 12, the prior art fails to anticipate or render obvious an unbalance detection method for detecting unbalance of a rotor, the unbalance detection method comprising: a measurement step of contactlessly measuring a sound pressure generated from vibration upon rotation of the rotor by using a sound pressure sensor capable of detecting vibration upon rotation of the rotor, wherein the sound pressure sensor is configured to directly face a sensing surface, the sensing surface having a flat surface formed on the bearing housing, the sensing surface disposed such that a normal direction of an opening plane of the oil supply port and a normal direction of the sensing surface are the same, in combination with the recited claim limitations. The features are critical to the applicant’s invention as they allow for improving imbalance detection work by increasing the efficiency of it by not requiring attaching and removing work for each turbo-cartridge while measuring of the sound pressure from the bearing housing appropriately, as discussed in the filed specification in [0010, 0055].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094.  The examiner can normally be reached on Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856